Per Curiam.
The defendant, Robert Bryant, was tried by a jury in the Recorder’s Court of the City of Detroit and convicted of second-degree murder. MCLA § 750.317 (Stat Ann §28.549). He appeals as of right.
The defendant shot and killed one Uluce Hudgins in an incident arising out of an argument between Hudgins and his wife in the hallway of her apartment building on July 14, 1968. The defendant in*297terceded and an argument ensued. Hudgins was shot in the head and died soon afterward. Claiming both accident and self-defense, the defendant testified on his own behalf.
The sole issue on appeal is. whether the verdict is against the great weight of the evidence. After examining the record, we find that there was sufficient evidence to take the case to the jury, People v. Duwn, (1925), 233 Mich 185; People v. Macard (1888), 73 Mich 15, and that there was sufficient evidence, if believed, to establish the elements of the crime. People v. Spann, (1966), 3 Mich App 444; People v. Eaves (1966), 4 Mich App 457; People v. Williams (1968), 11 Mich App 62.
Affirmed.